Case 2:18-cv-09215-CBM-SS Document 20 Filed 03/26/19 Page 1 of 1 Page ID #:128



  1
  2
  3
  4
  5
                                 UNITED STATES DISTRICT COURT
  6
                             CENTRAL DISTRICT OF CALIFORNIA
  7
  8
      AIMEE AQUITANIA,                               Case No. CV-18-9215-CBM (SSx)
  9
                    Plaintiff,
 10
             v.                                      ORDER OF DISMISSAL WITH
 11                                                  PREJUDICE [JS-6]
 12   BANK OF AMERICA, N.A.,
 13                Defendant.
 14
             Upon review of the Stipulation for Dismissal With Prejudice Pursuant to Federal
 15
 16   Rule of Civil Procedure 41(a)(2) filed by Plaintiff Aimee Aquitania and Defendant Bank
 17   of America, N.A., and good cause appearing,
 18
             IT IS ORDERED that the Stipulation is GRANTED. The above entitled matter is
 19
      hereby dismissed in its entirety, with prejudice, with the parties to bear their own costs and
 20
 21   attorneys’ fees.
 22
 23
      Dated: MARCH 26, 2019
 24
                                                     __________________________
 25
                                                     Honorable Consuelo B. Marshall
 26                                                  United States District Judge
 27
 28

                                                                                             ORDER
                                                  -1-
